In a condemnation proceeding, Maria Martinez, doing business as Mark Anthony Restaurant, appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Rosato, J.), entered April 17, 2003, as granted the petitioner’s separate motions to dismiss her claim for the taking of trade fixtures and for a writ of assistance for possession pursuant to EDPL 405 (A).
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant, who leased a building on certain condemned property, sought to be compensated for various trade fixtures that she claimed to have paid for and installed. However, according to the terms of her lease, they were her landlord’s property. Under these circumstances, the Supreme Court correctly dismissed her claim (see Matter of City of New York [G & C Amusements], 55 NY2d 353, 359, 361 [1982]; Interlake Serv. Sta. v State of New York, 249 AD2d 275, 276 [1998]), and granted a writ of assistance (see EDPL 405 [A]; Matter of Village of Port Chester [Sorto], 303 AD2d 416, 417 [2003]). Ritter, J.P., H. Miller, Crane and Cozier, JJ., concur.